JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:21-cv-05045-RGK-MAR Date July 12, 2021

 

 

Title Fernando Navarette v. Arden Companies Global Enterprises, Inc. et al

 

 

Present: The Honorable R.GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order Remanding Action to State Court

On April 2, 2021, Fernando Navarette (“Plaintiff”) filed a complaint against Arden Companies
Global Enterprises, Inc. (“Defendant”) for purported wage and hour violations under California law.
Plaintiff seeks to represent a putative class of Defendant’s non-exempt employees. Plaintiff served
Defendant with the Complaint on May 20, 2021. Defendant removed the action to federal court on June
17, 2021 based on diversity jurisdiction. The case was then transferred to this Court on June 21, 2021.
Upon review of Defendant’s Notice of Removal, the Court hereby remands the action for lack of subject
matter jurisdiction.

A civil action may be removed to federal district court so long as original jurisdiction would lie
in the court to which the case is removed. Jurisdiction founded on 28 U.S.C. § 1332 requires that the
parties be in complete diversity and the amount in controversy exceed $75,000.

28 U.S.C. § 1332 provides that district courts shall have original jurisdiction over any civil action
in which the parties are citizens of different states and the action involves an amount in controversy that
exceeds $75,000. After a plaintiff files a case in state court, the defendant attempting to remove the case
to federal court based on § 1332 bears the burden of proving that the amount in controversy is satisfied.
Lowdermilk v. United States Bank Nat’l Ass’n, 479 F.3d 994, 998 (9th Cir. 2007); see Abrego Abrego v.
The Dow Chem. Co., 443 F.3d 676, 684 (9th Cir. 2006) (recognizing the “longstanding, near-canonical
tule that the burden on removal rests with the removing defendant.”’). “Where it is not facially evident
from the complaint that more than $75,000 is in controversy, the removing party must prove, by a
preponderance of the evidence, that the amount in controversy meets the jurisdictional threshold.”
Matheson v. Progressive Specialty Ins. Co., 319 F.3d 1089, 1090 (9th Cir. 2003). “Where doubt
regarding the right to removal exists, a case should be remanded to state court.” Jd.

Defendant’s Notice of Removal estimates that Plaintiff is seeking $11,196 for himself based on
the wage and hour violations. (Notice Removal § 26). To make up the remaining amount in controversy,

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 2
JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:21-cv-05045-RGK-MAR Date July 12, 2021

 

 

Title Fernando Navarette v. Arden Companies Global Enterprises, Inc. et al

 

Defendant relies solely on potential attorneys’ fees. (See id. {§ 27-29). While attorneys’ fees may be
considered when calculating attorney’s fees, Defendant’s reliance on these fees is entirely speculative.
Defendant, for example, simply cites the fact that Plaintiff's law firm has received $180,000 in fees for a
wage and hour class action in another case without any explanation or reasoning for why these two cases
would be similar.

Defendant’s string cite in the following paragraph is similarly unavailing. One explanatory
parenthetical states that the attorney rate for wage and hour class actions is typically $400 per hour and
the number of hours expended on such cases usually exceeds 100 hours. (/d. § 28). Even assuming that
were true, and granting that Plaintiff's attorney would work 150 hours, the attorney’s fees would still
only be $60,000. Combined with Plaintiffs potential wage recovery only equals about $71,000. That
amount still falls short of the jurisdictional minimum.

Taken together, Defendant has failed to plausibly allege that the amount in controversy exceeds
$75,000 as required for diversity jurisdiction. The Court thus remands the action to state court for all
further proceedings.

This case is hereby REMANDED to state court.

IT ISSO ORDERED.

 

Initials of Preparer

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 2 of 2
